DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:  line 3, “is extends” should read --extends--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrovic (US Pub. No. 2014/0252187 A1).
In regards to claim 1, Petrovic teaches an assembly capable of mounting on a weight rack, comprising: a mounting rail (13) having a mounting structure (e.g.; the rear surface) capable of removably mounting the mounting rail on a frame member of a weight rack (e.g.; see Fig. 1 showing the rails attached to a frame member), the mounting rail comprising a base that is elongated along a longitudinal direction and a plurality of rail sections (defined by grooved surface 13A) extending outward 
In regards to claim 2, Petrovic teaches when the moveable portion (32B) is in the release position, a space defined between the first and second lips is sufficient to permit the flanges of the first and second rail sections to pass between the first and second lips (see last sentence in Para 0049).
In regards to claim 8, Petrovic teaches the fixed portion (32A) has a recess (i.e.; the recess of 33A) with a first retaining lip (37) extending over the recess, and wherein the moveable portion (32B) is received within the recess and has a second retaining lip (37) that engages the first retaining lip to retain the fixed portion and the moveable portion together (i.e.; inturned detents 37 limit outward movement; Para 0049).
In regards to claim 11, Petrovic teaches an accessory (30) configured for mounting on a mounting rail (13) having a base that is elongated along a longitudinal direction and a plurality of rail sections extending outward from the base and extending in a lateral direction that is perpendicular to the longitudinal direction, each of the plurality of rail sections being identical and having flanges extending laterally outward of the base on opposed lateral edges of the base, the plurality of rail sections being spaced along the longitudinal direction to define a plurality of identical slots between the rail sections, the accessory comprising: a mounting portion configured to be removably mounted on the mounting rail, comprising: a fixed portion (32A) having an outer wall (i.e.; the top wall of 31) and a first side wall extending transversely from the outer wall, and a first lip (i.e.; the free end portion; see Fig. 9) extending laterally inward from the first side wall; a moveable portion (32B) having a second side wall extending transversely to the outer wall of the fixed portion and spaced from the first side wall, and a second lip (i.e.; the free end portion) extending laterally inward from the second side wall, such that the outer wall, the first and second side walls, and the first and second lips combine to define a channel 
In regards to claim 16, Petrovic teaches a second mounting portion connected to the functional portion and configured to be removably mounted on a second mounting rail spaced from the mounting rail, such that the functional portion is extends between the mounting portion and the second mounting portion and is configured to be supported by the mounting portion and the second mounting portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-7, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic (US Pub. No. 2014/0252187 A1) in view of Ding et al. (US Pub. No. 2011/0247255 A1).
In regards to claims 3-6 and 12-15, Petrovic does not teach the peg has a first pin at a first end that extends through a first opening in the fixed portion to engage the peg with the fixed portion and a second pin at a second end opposite the first end that extends through a second opening in the moveable portion to engage the peg with the moveable portion (claims 3 and 12); the first pin is engaged with the fixed portion by a fastener and the second pin is a pivot pin that forms a pivot connection with the locking mechanism (claims 4 and 13); the locking mechanism comprises a lever that is moveable by pivoting between the first and second positions, and wherein the second pin is a pivot pin that forms a pivot connection with the lever (claims 5 and 14); and the first pin is a threaded pin that is connected to the fixed portion by a threaded fastener, and wherein the lever has a cam surface configured to engage the moveable portion to force the moveable portion to the locked position when the lever is moved from the second position to the first position (claims 6 and 15).
Ding teaches an accessory mounting for a Picatinny rail, wherein the mounting portion includes  peg (26) having a first pin (86) at a first end that extends through a first opening (84) in a fixed portion (14) to engage the peg with the fixed portion and a second pin (48) at a second end opposite the first end that extends through a second opening (78a) in a moveable portion (18) to engage the peg with the moveable portion (claims 3 and 12); the first pin (86) is engaged with the fixed portion by a fastener (i.e.; the threads in 84; Para 0047) and the second pin (48) is a pivot pin that forms a pivot connection with a locking mechanism (28) (claims 4 and 13); the locking mechanism comprises a lever (57) that is moveable by pivoting between the first and second positions, and wherein the second pin (48) is a pivot pin that forms a pivot connection with the lever (claims 5 and 14); and the first pin (86) is a threaded pin 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mounting portion of Petrovic’s accessory such that the peg has a first pin at a first end that extends through a first opening in the fixed portion to engage the peg with the fixed portion and a second pin at a second end opposite the first end that extends through a second opening in the moveable portion to engage the peg with the moveable portion (claims 3 and 12); the first pin is engaged with the fixed portion by a fastener and the second pin is a pivot pin that forms a pivot connection with the locking mechanism (claims 4 and 13); the locking mechanism comprises a lever that is moveable by pivoting between the first and second positions, and wherein the second pin is a pivot pin that forms a pivot connection with the lever (claims 5 and 14); and the first pin is a threaded pin that is connected to the fixed portion by a threaded fastener, and wherein the lever has a cam surface configured to engage the moveable portion to force the moveable portion to the locked position when the lever is moved from the second position to the first position (claims 6 and 15).  The motivation would have been for the purpose of eliminating the need for a separate base member (40 of Petrovic), and using the rod (35 of Petrovic) as the peg as taught by Ding, thus simplifying the number of working parts required to construct the mounting portion.
In regards to claim 7, Petrovic does not teach the locking mechanism comprises a lever connected to the peg by a pivot pin to form a pivot connection, and wherein the lever has a cam surface configured to engage the moveable portion to force the moveable portion to the locked position when the lever is moved from the second position to the first position.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Petrovic’s mounting portion such that the locking mechanism comprises a lever connected to the peg by a pivot pin to form a pivot connection, and wherein the lever has a cam surface configured to engage the moveable portion to force the moveable portion to the locked position when the lever is moved from the second position to the first position.  The motivation would have been for the purpose of eliminating the need for a separate base member (40 of Petrovic), and using the rod (35 of Petrovic) as the peg as taught by Ding, thus simplifying the number of working parts required to construct the mounting portion.
In regards to claim 17, Petrovic teaches the fixed portion (32A) has a recess (i.e.; the recess of 33A) with a first retaining lip (37) extending over the recess, and wherein the moveable portion (32B) is received within the recess and has a second retaining lip (37) that engages the first retaining lip to retain the fixed portion and the moveable portion together (i.e.; inturned detents 37 limit outward movement; Para 0049).
Petrovic does not teach the locking mechanism comprises a lever connected to the peg by a pivot pin to form a pivot connection, and wherein the lever has a cam surface configured to engage the moveable portion to force the moveable portion to the locked position when the lever is moved from the second position to the first position.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Petrovic’s mounting portion such that the locking mechanism comprises a lever connected to the peg by a pivot pin to form a pivot connection, and wherein the lever has a cam surface configured to engage the moveable portion to force the moveable portion to the locked position when the lever is moved from the second position to the first position.  The motivation would have been for the purpose of eliminating the need for a separate base member (40 of Petrovic), and using the rod (35 of Petrovic) as the peg as taught by Ding, thus simplifying the number of working parts required to construct the mounting portion.
Allowable Subject Matter
Claims 18-22 are allowed.  Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to Picatinny rail mountings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631